Title: Luigi Pio to the American Commissioners, 22 January 1785
From: Pio, Luigi
To: American Commissioners


        
          Messieurs
          à Paris ce 22 janvier 1785.
        
        Ayant eu lhonneur de mettre sous les yeux du Roi mon maître Votre lettre du 27 7bre. 1784 et Sa Majesté ayant fait mûrement éxaminer les propositions et les offres qu’elle contient, à l effet de l’engager à conclure avec les Etats unis un traité d’amitié et de commerce, m’a chargé de Vous assurer que rien ne peut lui faire un plus grand plaisir, puisqu’elle donne tous ses soins à l’agrandissement du commerce de son Royaume, tant intérieur qu’extérieur. C’est même dans cette Vue que sa Majesté a dernièrement ouvert et établi à Messine en sicile un port franc, dont toutes les nations sont invitées à profiter, avec d’autant plus d’assurance qu’elles y seront reçues et accueillies très favorablement, et certaines d’y jouir de toute sorte de priviléges et immûnités, comme l’édit à joint Vous le prouvera. Je Vous prie, Messieurs, De Vouloir bien ésaminer les avantages qui peuvent résulter pour Vos compatriotes en fréquentant ce nouveau port.
        Je suis en outre chargé, Messieurs, de Vous faire au nom de sa Majesté, une déclaration formelle que tous les bâtimens marchands, avec pavillon des états unis, seront reçus à Messine avec les marques de la plus sincère amitié, et qu’ils y éprouveront les effets de la plus grande hospitalité; Que pareillement dans tous les autres

ports de sa domination, ils seront traités avec tous les égards possibles; qu’on Viendra toujours à leur secours, en leur fournissant tout ce dont ils auront besoin, et qu’ils auront la liberté d’y Commercer, tant sur les productions de leur pays que sur les marchandises provenantes de leurs manufactures et de celles des autres nations.
        Le Tabac étant la partie la plus essentielle du commerce de l’Amérique, comme Vous m’avés fait l’honneur de me l’observer dans un de nos entretiens particuliers; je dois Vous prévenir, Messieurs, que cette plante est devenue maintenant dans les états du Roi mon maître un genre de commerce libre, par l’abolition de tous les droits auxquels elle était ci devant sujette. à l’égard des autres productions, Vous Aurés non seulement toute la liberté de les introduire dans ses états, et en aussi grande quantité que le porteront les demandes des Napolitains, mais encore celle d’y faire Venir pour le reste de l’Italie, du Levant et de toute autre contrée, la quantité de marchandises que selon Vos spéculations Vous jugerés nécessaire; que Vous jouirés des mêmes libertés et facilités pour exporter du Royaume de Sicile de l’huile, du Vin, des Soieries et toute autre production que les Siciles pourront vous fournir et qui seront pour Vous des objets d’utilité et d’agrément.
        Le Roi mon maître n’a pas Voulu différer davantage à Vous donner, Messieurs, les marques les plus convaincantes du desir qu’il a d’avoir des liaisons avec les Etats unis, et à leur prouver sa bonne volonté a entrer le plutôt possible en relation de commerce avantageux pour les deux nations; se réservant sa Majesté de prendre telles delibérations et résolutions qu’il conviendra pour conclure dans toutes les formes un traité de commerce, Selon que Vous avez paru le desirer par Votre lettre.
        En attendant que ma cour puisse éxaminer et peser mûrement tous les objets qui sont à régler dans un traité de cette nature, je crois, Messieurs, qu’il serait très avantageux aux Américains de commencer dès à présent à fréquenter les ports des Siciles, et particulièrement celui de Messine, Pour y établir toujours des relations de commerce, sur lesquelles on pourra ensuite stipuler plus précisément dans le traité à faire.
        Permettez, Messieurs, que je Vous observe encore que pour établir et exercer un commerce de telle etendue qu’il soit, et dans tel pays que ce puisse être il n’est pas nécessaire d’être primitivement autorisé par un traité: il suffit que les étrangers y soient accueillis avec amitié et protégés par les loix et par le gouvernement. La preuve en est que toutes les nations qui font maintenant le

commerce le plus étendu dans les Siciles, tels que les Anglais, les Francais, les Génois, les Vénitiens, les Ragusiens, les hambourgeois, n’ont avec ma cour aucun traité de commerce; et quoiqu’il n’y ait entr’elle et la France qu’un commencement de traité, les Français n’en attendent point la conclusion, pour y faire un commerce des plus étendus et des plus avantageux.
        J’ai l’honneur d’être avec la considération la plus / distinguée, / Messieurs, / Votre très humble / et très obeissant Serviteur
        
          de Pio, chargé des Affairesdu Roy de Naples
        
       
        TRANSLATION
        
          Gentlemen
          Paris, 22 January 1785
        
        I had the honor of putting before my lord the king your letter of 27 September 1784 inviting him to conclude a treaty of amity and commerce with the United States. His Majesty, having maturely examined the proposals and offers that it contains, has authorized me to assure you that nothing would please him more, as he gives all his attention to increasing the trade of his kingdom, internal as well as external. It is with this same view that his majesty recently opened and established a free port at Messina in Sicily by which all nations are invited to profit, the more so with assurance that they will be received and welcomed there very favorably and will be certain to enjoy all sorts of privileges and immunities, as the enclosed edict will demonstrate to you. I ask you, gentlemen, please to examine the advantages that can result for your countrymen from frequenting this new port.
        I am further charged, gentlemen, with making to you a formal declaration, in the name of His Majesty, that all merchant vessels under the flag of the United States will be received at Messina with marks of the most sincere friendship and impressions of the greatest hospitality, that they will be treated similarly in all the other ports under his dominion with all possible regard, that we will always come to their aid and furnish them with all that they might need, and that they will have liberty to trade produce of their own country as well as goods of their own manufacture and those of other nations.
        Tobacco being the most essential part of American trade, as you did me the honor of observing during one of our private interviews, I must inform you, gentlemen, that this plant has now become in the dominions of my lord the king an item of free trade by the abolition of all duties to which it had previously been subject. With regard to other items of produce, you will have complete liberty not only to bring them into his dominions, and to do so in quantities as great as demand among Neapolitans will bear, but also to take merchandise from there to the rest of Italy, the Levant, and all other countries, in quantities that you, according to your own estimation,

judge necessary. You will enjoy the same liberties and ease in exporting from the kingdom of Sicily oil, wine, silks, and all other produce that the Sicilians can furnish to you and that you might find of use or appeal.
        My lord the king did not want to delay any longer giving to you, gentlemen, the most convincing indications of his desire to have close connections with the United States and to prove to them his goodwill in entering as soon as possible into commercial relations advantageous to both nations, His Majesty reserving the right to take such decisions and resolutions as he sees fit in order to conclude with all due ceremony a treaty of commerce, as you seem to desire from your letter.
        While waiting for my court to examine and weigh maturely all the objects to be settled in a treaty of this nature, I believe, gentlemen, that it would be very advantageous for Americans to begin from this moment to frequent the ports of Sicily, particularly that of Messina, in order to establish forever commercial relations, which we can afterwards stipulate more precisely in the treaty to be concluded.
        Permit me, gentlemen, to observe to you as well that to establish and carry on commerce of whatever extent it may be and in whatever country it may be, it is not necessary for it to be authorized beforehand by a treaty; it is sufficient for foreigners to be greeted with friendship and protected by law and by government. The proof is that all the nations that now conduct the most extensive trade in the Sicilies, such as the English, the French, the Genoans, the Venetians, the Ragusans, the Hamburgers, have no treaty of commerce with my court. Between it and France there are only the beginnings of a treaty, but the French are not at all waiting for it to be concluded in order to conduct a most extensive and profitable trade there.
        I have the honor of being with the greatest respect, gentlemen, your very humble and very obedient servant
        
          de Pio, chargé d’affairesof the king of Naples
        
      